Citation Nr: 0909345	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1945 to 
November 1945 and from November 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
June 2008 to ensure compliance with due process requirements.  
The evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for 
further appellate review.  


FINDING OF FACT

The Veteran's current hearing loss is not attributable to his 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection for hearing loss; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  This pre-adjudicatory notice also informed the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The June 2006 notice 
fully complies with the applicable regulations and case law.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  Service treatment records have been associated 
with the claims file.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss, which he contends results from his active military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  In this case, the Veteran last separated 
from active military service in April 1948.  The first 
medical diagnosis of sensorineural hearing loss that is 
documented in the claims file is in January 2006, over 57 
years after separation from military service.  Therefore, 
presumptive service connection is not warranted.

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. 
§ 3.303(b) (2008).  

In this case, the Veteran's military occupational specialty 
during his first term of service was military policeman with 
the U.S. Army Air Forces, predecessor to today's Air Force.  
See War Dep't Form 53-55.  The Veteran states that his duties 
included patrolling the airfield and guarding planes which 
put him in close proximity to aircraft engine noise.  See VA 
examination, June 2006.  On this basis, VA has conceded that 
in-service noise exposure occurred.  See Rating decision, 
September 2006.  

The evidence also reflects that the Veteran is currently 
diagnosed with bilateral moderate to profound sensorineural 
hearing loss.  He exhibits auditory thresholds of 40 decibels 
or greater at each of the tested frequencies.  VA 
examination, September 2008.  Thus, the Veteran meets VA's 
regulatory definition for impaired hearing that constitutes a 
current disability.  38 C.F.R. § 3.385 (2008).  

However, in order to establish service connection for hearing 
loss, there must also be medical evidence that the Veteran's 
current hearing loss is caused by or attributable to the 
conceded in-service noise exposure.  38 C.F.R. § 3.303 
(2008); Hickson v. West, supra.  This causal link is referred 
to as nexus, and in this case, there is no credible medical 
evidence of such a nexus.  

A January 2006 private opinion letter is of record, which 
concludes that the Veteran's hearing loss is "...as likely as 
not a result of exposure to a high noise environment while on 
active duty...."  However, the Board finds that this opinion 
lacks probative value because it is based upon inadequate 
facts and is conclusory in nature, in that the physician does 
not provide a basis or rationale for the opinion provided.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Specifically, there is no evidence that the private physician 
had access to the Veteran's complete medical history, 
including normal hearing examination results obtained after 
the claimed noise exposure, as contained within the service 
treatment records.  Although the absence of claims file 
review does not automatically render the physician's opinion 
incompetent or unpersuasive, in this case the claims file 
provides additional medical evidence that is necessary to 
render an informed medical judgment regarding nexus.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

In particular, a September 1947 audiogram is particularly 
relevant to the Veteran's claim that his current hearing loss 
is the result of in-service noise exposure occurring prior to 
November 1945.  There is no evidence that the private 
provider was aware of these facts.  

Conversely, the September 2008 and June 2006 VA examiners 
reviewed the claims file, including the service treatment 
records and the available post-service treatment records.  
Both VA examiners specifically reference the September 1947 
audiological evaluation.  As the VA opinions are based upon a 
more thorough knowledge of the Veteran's historical hearing 
acuity, the Board finds the VA medical opinions to be more 
probative on the matter of nexus than the private medical 
opinion of record.    

The September 2008 VA examiner determined that this Veteran's 
current hearing loss was not caused by or a result of 
military noise exposure.  The examiner provided the rationale 
for this opinion, stating that the evidence reflects normal 
hearing after the conceded in-service noise exposure 
occurred, and there is no evidence of complaint or treatment 
for hearing loss until several decades after military 
service.  VA examination, September 2008 (explaining period 
of service upon which claim was based ended in November 1945 
and September 1947 audiogram showed hearing within normal 
limits).  These findings, and the resulting negative nexus 
opinion, are consistent with an earlier VA examination 
conducted in June 2006.  

In all, there is no evidence of continuity of symptoms since 
service, and the credible medical opinions of record reflect 
that the Veteran's hearing loss is more likely due to 
presbycusis, or progressive hearing loss that occurs with 
age.  Dorland's Illustrated Medical Dictionary  1534, (31st 
ed. 2007).  VA medical opinion evidence is credible because 
it is based on a thorough review of the file and available 
treatment records and the examiners offered a reasonable 
medical basis for their conclusions.  Absent credible 
evidence to the contrary, the Board is not in a position to 
further question the results of these examinations.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


